
	

114 HR 406 IH: Combination Drug Development Incentive Act of 2015
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 406
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2015
			Mr. Chaffetz introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend section 505 of the Federal Food, Drug, and Cosmetic Act to provide incentives for the
			 development of new combination drugs.
	
	
 1.Short titleThis Act may be cited as the Combination Drug Development Incentive Act of 2015 . 2.Applicability to combination drugs submitted under a new drug application (a)In generalClause (ii) of section 505(c)(3)(E) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)(3)(E)(ii)) is amended—
 (1)by striking (ii) If an application submitted under subsection (b) for a drug, no active ingredient (including any ester or salt of the active ingredient) of which has been approved in any other application under subsection (b), and inserting (ii)(I) If an application submitted under subsection (b) for a drug, and described in subclause (II) or (III),; and
 (2)by adding at the end the following:  (II)An application is described in this subclause if no active ingredient (including any ester or salt of the active ingredient) of the drug for which the application has been submitted has been approved in any other application under subsection (b).
 (III)An application is described in this subclause if— (aa)the application contains reports of new clinical investigations (other than bioavailability studies) essential to the approval of the application and conducted or sponsored by the applicant;
 (bb)the application is for a drug which contains a combination of active ingredients; and (cc)no such combination of active ingredients has been approved in any other application under subsection (b)..
 (b)ApplicabilitySubclause (I) of section 505(c)(3)(E)(ii) of the Federal Food, Drug, and Cosmetic Act, as designated by subsection (a)(1), is amended by striking is approved after the date of the enactment of this clause and inserting is approved after January 1, 2016, in the case of an application described in subclause (II) or subclause (III).
 (c)Conforming amendmentClause (iii) of section 505(c)(3)(E) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)(3)(E)) is amended by striking If and inserting Except as provided in clause (ii), if.
			3.Applicability to combination drugs submitted under an abbreviated new drug application
 (a)In generalClause (ii) of section 505(j)(5)(F) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(F)) is amended—
 (1)by striking (ii) If an application submitted under subsection (b) for a drug, no active ingredient (including any ester or salt of the active ingredient) of which has been approved in any other application under subsection (b), and inserting (ii)(I) If an application submitted under subsection (b) for a drug, and described in subclause (II) or (III),; and
 (2)by adding at the end the following:  (II)An application is described in this subclause if no active ingredient (including any ester or salt of the active ingredient) of the drug for which the application has been submitted has been approved in any other application under subsection (b).
 (III)An application is described in this subclause if— (aa)the application contains reports of new clinical investigations (other than bioavailability studies) essential to the approval of the application and conducted or sponsored by the applicant;
 (bb)the application is for a drug which contains a combination of active ingredients; and (cc)no such combination of active ingredients has been approved in any other application under subsection (b)..
 (b)ApplicabilitySubclause (I) of section 505(j)(5)(F) of the Federal Food, Drug, and Cosmetic Act, as designated by subsection (a)(1), is amended by striking is approved after the date of the enactment of this subsection and inserting is approved after January 1, 2016, in the case of an application described in subclause (II) or subclause (III).
 (c)Conforming amendmentClause (iii) of section 505(j)(5)(F) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(F)) is amended by striking If and inserting Except as provided in clause (ii), if.
			
